Case 17-24454-GLT      Doc 322 Filed 09/18/19 Entered 09/18/19 09:26:39 FILED
                                                                         Desc Main
                              Document      Page 1 of 2                 9/18/19 8:07 am
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                    IN THE UNITED STATES BANKRUPTCY COURT               COURT - WDPA
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE:

    APPALACHIAN LIGHTING SYSTEMS,                  Bankruptcy No.1 7-24454-GLT
    INC., A/K/A ALLED,
                                                   Chapter 11
                         Debtor.
                                                   Related
                                                   Documentto Dkt.
                                                              No. Nos. 196 and 320
    ROBERTO LAMPL,
                                                   Related to Doc. Nos. 196 & 295
                         Movant,
             vs.                                   Hearing Date and Time:
                                                   September 19, 2019 at 11:00am
    APPALACHIAN LIGHTING SYSTEMS,
    INC., A/K/A ALLED,

                         Respondent.

                                   MODIFIED
                                   ORDER OFORDER
                                            COURT

             AND NOW, upon the stipulation in open Court on August 16, 2019 by

    counsel for each of Debtor and Robert 0 Lampl, it is hereby ORDERED,

    ADJUDGED and DECREED as follows:

             1.    Debtor and Robed 0 Lampl (“Applicant”) stipulate and agree that

    Robed 0 Lampl’s Final Fee Application filed at Doc. No. 196 (the “Final Fee

    Application”) is approved conditioned upon the entry of, and effective as of the

    date this Court enters, an Order (the “Confirmation Date”) confirming the Debtors

    First Amended Chapter 11 Plan of Reorganization Dated September 5, 2019,

   which was filed at Doc. No. 301 (the “Amended Plan”).

             2.    Thus, as of the Confirmation Date, Debtor and Applicant stipulate

    and agree, subject to and in accordance with Paragraph 1 above, that Applicant

    shall be granted fees in the amount of $124,103.31            which represents




                                     EXHIBIT A
                                                                                      _______




Case 17-24454-GLT       Doc 322     Filed 09/18/19 Entered 09/18/19 09:26:39             Desc Main
                                   Document      Page 2 of 2


    $121610.00 in fees and $2493.31 in costs for the period of November 3, 2017

    through November 1, 2018 without further Order of Court. Said fees shall

    constitute an Allowed Administrative Claim of a Cooperating Estate Professional

    (as those terms are defined in the Amended Plan), which shall be paid in

    accordance with Section 3.4 of the Amended Plan.

            3.     In the event that the Amended Plan is not confirmed by November

    19, 2019, and unless Debtor and Applicant agree to extend such date, Debtor

    and Applicant stipulate and agree that that the condition for approval of the Final

    Fee Application shall not have been met, and the Final Fee Application shall not

    be approved unless and until (a) Debtor and Applicant so stipulate in writing; (b)

    Debtor does not file an objection to the Final Fee Application on or before

    November 26, 2019; or (c) in the event Debtor files an objection to the Final Fee

    Application on or before November 26, 2019, the Court thereafter rules on such

    objection to the Final Fee Application; and, accordingly, the Debtor reserves its

    rights to object to the Final Fee Application.



   Dated: September 18, 2019
    Date:________________
                              ____




                                                  Gregory L. Taddonio
                                                  United States Bankruptcy Court Judge



   Movant shall serve a copy of this Order and the Motion on the respondent(s), trustee,
   debtor, debtor's attorney, all secured creditors whose interests may be affected by the relief
   requested, the U.S. Trustee, and the attorney for any committee. In the absence of a
   committee, the Movant shall serve the 20 largest unsecured creditors. Movant shall file a
   certificate of service within three (3) business days.
